Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to a paper filed on 12/04/2020 in which claims 13-31 are pending and ready for examination.
Election/Restrictions
Claims 18-31 are allowable. The restriction requirement between groups I and II, as set forth in the Office action mailed on 10/05/2020, has been reconsidered in view applicant’s arguments submitted on 12/04/2020 and in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. Claims 13-17, directed to group I, are no longer withdrawn from consideration. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 13-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 13, the cited prior arts alone or in combination fail to disclose:
“a first DC-voltage side connection of the DC/DC converter connected to a DC-voltage side connection of the rectifier, the DC-voltage side connection of the inverter and the first DC-voltage side connection of the DC/DC converter being switched in parallel, the DC/DC converter having a first housing in which a current acquisition device is arranged, the current acquisition device adapted to acquire (i) a current and/or network phase currents flowing into the rectifier at the AC-voltage side connection of the rectifier or (ii) a current emerging from the rectifier at the DC-voltage side connection of the rectifier, the current acquisition device adapted to forward an acquired value to signal electronics arranged in the housing of the DC/DC converter, the signal electronics adapted to generate control signals for semiconductor switches of the DC/DC converter”.
As to claim 18, the cited prior arts alone or in combination fail to disclose:
“a first DC-voltage side connection of the DC/DC converter connected to the DC-voltage side connection of the rectifier, the DC-voltage side connection of the inverter and the first DC-voltage side connection of the DC/DC converter being switched in parallel; 
wherein signal electronics of the DC/DC converter includes a controller unit adapted to control power absorbed from the AC-voltage supply network, via the rectifier, to a setpoint value in that a controller determines a setpoint value for a charging current as a 
wherein a precontrol path and/or a path for a feedforward injection of a disturbance variable is provided at the controller, so that power delivered and/or absorbed by the electric motor via the inverter is effective as a precontrol signal and/or a disturbance variable”.
As to claim 29, the cited prior arts alone or in combination fail to disclose:
“a first DC-voltage side connection of the DC/DC converter connected to the DC-voltage side connection of the rectifier, the DC-voltage side connection of the inverter and the first DC-voltage side connection of the DC/DC converter being switched in parallel, signal electronics of the DC/DC converter including a controller unit, comprising: controlling, to a setpoint value, power absorbed from the AC-voltage supply network, via the rectifier, in that a controller determines a setpoint value for a charging current as a controlled-variable signal based on a characteristic of a difference between the power absorbed by the rectifier from the AC-voltage supply network and a setpoint value; and controlling an acquired charging current of the energy accumulator to the setpoint value for the charging current in that control signals having a corresponding pulse pattern are generated for semiconductor switches of the DC/DC converter; 
wherein a precontrol path and/or a path for a feedforward injection of a disturbance variable is provided at the controller so that power that is output and/or absorbed by the 
As to claim 31, the cited prior arts alone or in combination fail to disclose:
“a first DC-voltage side connection of the DC/DC converter connected to a DC-voltage side connection of the rectifier, the DC- voltage side connection of the inverter and the first DC-voltage side connection of the DC/DC converter being switched in parallel; wherein: 
(a) the DC/DC converter has a first housing in which a current acquisition device is arranged, the current acquisition device adapted to acquire (i) a current and/or network phase currents flowing into the rectifier at the AC-voltage side connection of the rectifier or (ii) a current emerging from the rectifier at the DC-voltage side connection of the rectifier, the current acquisition device adapted to forward an acquired value to signal electronics arranged in the housing of the DC/DC converter, the signal electronics adapted to generate control signals for semiconductor switches of the DC/DC converter; and 
(b) signal electronics of the DC/DC converter includes a controller unit adapted to control power absorbed from the AC-voltage supply network, via the rectifier, to a setpoint value in that a controller determines a setpoint value for a charging current as a controlled-variable signal based on a characteristic of a difference between the power absorbed by the rectifier from the AC-voltage supply network and a setpoint value, an acquired charging current of the energy accumulator is controlled to the setpoint value for charging current in that control signals having a corresponding pulse pattern are generated for semiconductor switches of the DC/DC converter, and a precontrol path .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 8-9, filed on 12/04/2020, with respect to claims 13-31 have been fully considered and are persuasive. The restriction requirement has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        January 14, 2021